Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is made as of June 30, 2008 (the
“Effective Date”), by and among QUEPASA CORPORATION, a Nevada corporation
(together with its subsidiaries, “Quepasa”), MEXICANS & AMERICANS THINKING
TOGETHER FOUNDATION, INC., a Delaware not-for-profit corporation (“MATTF”), and
MEXICANS & AMERICANS TRADING TOGETHER, INC., a Delaware corporation (“MATT”)
(each a “Party” and collectively the “Parties”).

WHEREAS, the Parties are parties to that certain Corporate Sponsorship and
Management Services Agreement dated as of November 20, 2006 (the “Services
Agreement”);

WHEREAS, pursuant to the Services Agreement, Quepasa owes MATTF the sum of
$7,556,052 (the “Indebtedness”);

WHEREAS, Quepasa desires to issue to MATTF, and MATTF desires to accept from
Quepasa, preferred stock of Quepasa in consideration for MATTF’s cancellation of
the Indebtedness, upon the terms and subject to the conditions set forth herein;

WHEREAS, the Parties hereby agree to waive all rights granted to them under the
Services Agreement and to terminate the Services Agreement in its entirety,
subject to the terms and conditions of this Agreement, including the survival of
the Surviving Provisions (defined below);

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

1. Agreement to Sell and Purchase. Quepasa hereby issues, transfers, sells,
assigns, grants and conveys to MATTF and MATTF agrees to accept and purchase
from Quepasa, 25,000 shares of Series A Preferred Stock, par value $0.001 per
share, of Quepasa (the “Preferred Stock”) in exchange for the Parties
termination of the Services Agreement (other than the Survival Provisions),
cancellation of the Indebtedness, and the waiver and releases set forth herein
in accordance with the terms and subject to the conditions set forth in this
Agreement. The Preferred Stock has the rights and preferences set forth in the
certificate of designation attached hereto as Exhibit A (the “Certificate of
Designation”) and shall have the registration rights set forth on the form
registration rights agreement attached hereto as Exhibit B (the “Registration
Rights Agreement” and together with the Certificate of Designation, the
“Ancillary Documents”).

 

1



--------------------------------------------------------------------------------



 



2. Termination of the Services Agreement. Any and all rights granted to the
Parties pursuant to the Services Agreement shall be terminated, any
post-termination rights or obligations which would otherwise survive termination
are hereby terminated and the Services Agreement is hereby terminated, null and
void and of no effect whatsoever; provided that Sections 2.3(b), 2.3(c), 2.3(d),
6, 8.3(d), 8.3(e), 13 and 15 of the Services Agreement shall survive such
termination and the Parties shall continue to have the rights and obligations
under such Sections (such Sections collectively, the “Surviving Provisions”).
The Parties hereby consent to the termination of the Services Agreement as
provided herein.

3. Waiver of Rights under the Services Agreement. The Parties hereby waive any
and all rights granted to, or accrued by, them pursuant to the Services
Agreement, other than the rights under the Surviving Provisions.

4. Releases.

(a) MATT and MATTF, in consideration of good and valuable consideration received
and to be received from Quepasa hereunder, the sufficiency of which is
acknowledged, each releases and discharges Quepasa, its subsidiaries and
affiliates and its and their respective officers, directors, shareholders,
employees, agents, attorneys and affiliates and its and their respective heirs,
personal representatives, successors and assigns (collectively, the “Quepasa
Releasees”), of and from all claims, demands, causes of action, suits, actions,
proceedings, judgments, debts, damages, liabilities and obligations, at law,
equity or otherwise, which MATT or MATTF or any of its affiliates and any of
their respective successors or assigns had, have or may hereafter have against
the Quepasa Releasees arising under the Services Agreement from the beginning of
the world to the Effective Date other than the claims, demands, causes of
action, suits, actions, proceedings, judgments, debts, damages and liabilities
arising the Surviving Provisions; except that, MATT and MATTF in no way release
or discharge Quepasa’s obligations under this Agreement or the Ancillary
Documents. Nothing herein shall be construed as an admission by Quepasa that
MATT or MATTF has any claim against it. MATT and MATTF and their respective
successors and assigns, further waive any and all manner of notice, knowledge or
discovery of any and all such actual or alleged claims of cause of action.

(b) Quepasa, in consideration of good and valuable consideration received and to
be received from MATT and MATTF hereunder, the sufficiency of which is
acknowledged, releases and discharges MATT and MATTF and its and their
subsidiaries and affiliates and its and their respective officers, directors,
shareholders, employees, agents, attorneys and affiliates and its and their
respective heirs, personal representatives, successors and assigns (together,
the “MATT/MATTF Releasees”), of and from all claims, demands, causes of action,
suits, actions, proceedings, judgments, debts, damages, liabilities and
obligations, at law, equity or otherwise, which Quepasa or any of its affiliates
and any of their respective successors or assigns had, have or may hereafter
have against the MATT/MATTF Releasees arising under the Services Agreement from
the beginning of the world to the Effective Date other than the claims, demands,
causes of action, suits, actions, proceedings, judgments, debts, damages and
liabilities arising under the Surviving Provisions; except that, Quepasa in no
way releases or discharges MATT’s or MATTF’s obligations under this Agreement or
the Ancillary Agreements. Nothing herein shall be construed as an admission by
MATT or MATTF that Quepasa has any claim against it or them. Quepasa, its
affiliates and their respective successors and assigns, further waive any and
all manner of notice, knowledge or discovery of any and all such actual or
alleged claims of cause of action.

 

2



--------------------------------------------------------------------------------



 



5. Representations and Warranties of Quepasa. Quepasa hereby represents and
warrants that the following statements are true and correct as of the Effective
Date and hereby acknowledges and confirms that MATT and MATTF are relying on
such representations and warranties in connection with entering into this
Agreement and the Registration Rights Agreement:

(a) Organization of Quepasa. Quepasa is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to carry on its business as presently
conducted. Quepasa is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” means a material adverse effect on the business, property, liabilities,
condition (financial or otherwise), assets, operations or results of operations
of Quepasa, taken as a whole, including (i) any event that may reasonably cause
the delisting of trading of the Quepasa’s common stock on the Nasdaq Stock
Market and (ii) the existence, threat or facts that could give rise to any
Securities and Exchange Commission investigation relating to Quepasa.

(b) Authorization of Transaction. Quepasa has the requisite corporate power and
authority to execute and deliver this Agreement and the Ancillary Documents, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, including the authorization, issuance, sale and
delivery of the Preferred Stock and the common stock issuable upon conversion
thereof, have been duly authorized by all necessary corporate action on the part
of Quepasa and its directors and stockholders. This Agreement and the Ancillary
Documents have been duly executed and delivered by Quepasa and constitute the
valid and legally binding obligations of Quepasa, enforceable in accordance with
its and their terms and conditions.

(c) Noncontravention; Consents. Neither the execution and the delivery of this
Agreement nor any of the Ancillary Documents, nor the consummation of the
transactions contemplated hereby and thereby, will (with or without notice or
the lapse of time) (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which Quepasa is subject or any
provision of the charter or bylaws of Quepasa, (ii) violate any applicable rule,
regulation or interpretative memorandum of any applicable national securities
exchange (including the Nasdaq Stock Market), or (iii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel any
obligation under, result in the loss of a benefit under, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Quepasa is a party or by which it is bound or to which any of its
assets is subject or result in the imposition of any security interest upon any
of its assets, except where the conflict, breach, default, acceleration,
termination, modification, cancellation, loss, failure to give notice, or
security interest would not have a Material Adverse Effect on Quepasa or on the
ability of the Parties to consummate the transactions contemplated by this
Agreement. No consent, approval, order or authorization of, or registration,
declaration or filing with, any government, governmental agency, court or
national securities exchange (including the Nasdaq Stock Market) is required by
or with respect to Quepasa in connection with the execution and delivery of this
Agreement or any of the Ancillary Documents or the consummation of the
transactions contemplated hereby and thereby, including the authorization,
issuance, sale and delivery of the Preferred Stock and the common stock issuable
upon conversion thereof.

 

3



--------------------------------------------------------------------------------



 



(d) Capitalization. The authorized capital stock of Quepasa consists of
50,000,000 shares of common stock, par value $0.001 per share, and 5,000,000
shares of preferred stock, 25,000 of which have been designated Series A
Preferred Stock. There are no shares of preferred stock of Quepasa outstanding,
except the Preferred Stock to be issued at Closing. There are no outstanding
obligations, rights or agreements entitling any person, firm or corporation or
other entity to acquire shares of preferred stock of Quepasa or any equity
security of Quepasa having any preference or priority as to dividends,
redemption or distribution of assets on liquidation, merger or otherwise which
is superior to or on parity with any such preference or priority of the
Preferred Stock. The Preferred Stock has the powers, designations, preferences,
limitations, restrictions and rights set forth in the Certificate of
Designation.

(e) Valid Issuance of Shares. The Preferred Stock, when issued and delivered in
accordance with the terms set forth in this Agreement, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Registration Rights Agreement, applicable
state and federal securities laws, and liens or encumbrances created by or
imposed by MATTF. Assuming the accuracy of the representations of MATTF in
Section 6, the offer, sale and issuance of the Preferred Stock as contemplated
by this Agreement will be issued in compliance with all applicable federal and
state securities laws. The Common Stock issuable on conversion of the Preferred
Stock has been duly authorized, validly reserved for issuance, and upon issuance
in accordance with the terms of the Certificate of Designation, will be validly
issued, fully paid, and nonassessable, and free of restrictions on transfer
other than restrictions on transfer under applicable federal and state
securities laws, and liens or encumbrances created by or imposed by MATTF. Based
in part on the representations of MATTF in Section 6, the common stock issuable
on conversion of the Preferred Stock will be issued in compliance with all
applicable federal and state securities laws.

(f) Brokers’ Fees. Quepasa has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which MATTF could become liable or obligated.

(g) SEC Reports. Quepasa has timely filed with the Securities and Exchange
Commission (“SEC”) all reports, schedules, forms, statements and other documents
(including exhibits as either filed or deemed filed by incorporation by
reference and any other information incorporated by reference) required to be
filed by it since January 1, 2008. As of their respective filing dates,
Quepasa’s Annual Report on Form 10-KSB for its fiscal year ended December 31,
2007 and each statement or report filed by Quepasa with the SEC on or after the
date of filing by Quepasa of such Annual Report on Form 10-KSB pursuant to the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) (collectively,
the “SEC Documents”) complied in all material respects with the requirements of
the Exchange Act and the published rules and regulations of the SEC, and none of
the SEC Documents contained (at the time they were filed or if amended or
superseded by a filing then on the date of such filing) any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.

 

4



--------------------------------------------------------------------------------



 



(h) Financial Statements. Quepasa has filed with the SEC the following financial
statements of Quepasa, which are included in the SEC Documents: (i) audited
balance sheets, income statements, statements of shareholders’ equity and
statement of cash flows as of and for the fiscal years ended December 31, 2007
and 2006; and (ii) unaudited balance sheets, income statements and cash flow
statements as of and for the three months ended March 31, 2008 (collectively,
including the notes thereto, the “Financial Statements”). The Financial
Statements were complete and correct in all material respects as of their
respective dates, complied in form in all material respects with applicable
accounting requirements and with the rules and regulations of the SEC with
respect thereto as of their respective dates, and have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods indicated and
consistent with each other, except that the unaudited Financial Statements may
not contain all footnotes required by GAAP (none of which will be material) and
except the financial statements for the fiscal year ended December 31, 2006
which were subsequently restated, to the extent of that restatement. The
Financial Statements present fairly the financial condition and operating
results of Quepasa as of the dates and during the periods indicated, subject in
the case of the unaudited financial statements to normal year-end audit
adjustments (none of which will be material).

(i) Changes. Since March 31, 2008, there has not been any change, event or
condition of any character, whether or not in the ordinary course of business,
whether separately or in the aggregate with other changes, events or conditions,
that could reasonably be expected to result in a Material Adverse Effect.

(j) Legal Compliance. Quepasa has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments, except where the failure to comply would not have a Material
Adverse Effect.

(k) Tax Matters. Quepasa has filed all required income tax returns and paid all
required income taxes, except where the failure to file income tax returns or to
pay income taxes would not have a Material Adverse Effect. Quepasa has not
applied for or been provided any extension of time to file any tax return. No
claim has ever been made by an authority in a jurisdiction where Quepasa does
not file tax returns that it is or may be subject to taxation by that
jurisdiction. There are no security interests on any of the assets of Quepasa
that arose in connection with any failure, or alleged failure, to pay any tax.
Quepasa has withheld and paid all required taxes in connection with amounts paid
or owing to any employee, independent contractor, creditor, stockholder or other
third party.

(l) Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or, to Quepasa’s knowledge, currently
threatened against Quepasa, or any officer, director, or employee of Quepasa,
which would reasonably be expected to have a Material Adverse Effect, and to
Quepasa’s knowledge, there is not any reasonable basis therefore.

 

5



--------------------------------------------------------------------------------



 



(m) Insolvency. No insolvency proceedings of any character, including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, designating Quepasa as bankrupt or
insolvent, are pending or, to the knowledge of Quepasa threatened, and Quepasa
has not made an assignment for the benefit of creditors, nor have they taken any
action with a view to, or which would constitute the basis for, the institution
of any such insolvency proceedings.

(n) Registration Rights. Except (i) as set forth in the Registration Rights
Agreement, (ii) that certain registration rights agreement with Mexicans &
Americans Trading Together, Inc. dated as of October 17, 2006 and (iii) that
certain registration rights agreement with Richard L. Scott Investments, LLC and
F. Stephen Allen dated as of March 21, 2006, Quepasa is presently not under any
obligation and has not granted any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may
hereafter be issued.

(o) Disclaimer of Other Representations and Warranties. Quepasa shall not be
deemed to have made to MATTF or MATT any representations or warranties other
than those expressly made in this Section 5.

6. Representations and Warranties of MATT and MATTF. Each of MATT and MATTF
hereby severally represents and warrants with respect to itself and not with
respect to the other, that the following statements are true and correct as of
the Effective Date and each hereby acknowledges and confirms that Quepasa is
relying on representations and warranties made by such Party in this Section 6
in connection with entering into this Agreement and in the case of the
representations and warranties by MATTF the Registration Rights Agreement:

(a) Organization of MATT and MATTF. It is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as
presently conducted.

(b) Authorization of Transaction. It has the requisite corporate power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of and its directors
and stockholders. This Agreement and the Registration Rights Agreement have been
duly executed and delivered by MATT or MATTF, as applicable, and constitute the
valid and legally binding obligation of MATT or MATTF, as applicable,
enforceable in accordance with their terms and conditions.

 

6



--------------------------------------------------------------------------------



 



(c) Noncontravention. Neither the execution and the delivery of this Agreement
nor the Registration Rights Agreement, nor the consummation of the transactions
contemplated hereby and thereby, will (with or without notice or the lapse of
time) (i) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which MATT or MATTF, as applicable, is subject
or any provision of the charter or bylaws of MATT or MATTF, as applicable, or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which MATT or MATTF, as applicable,
is a party or by which it is bound or to which any of its assets is subject or
result in the imposition of any security interest upon any of its assets, except
where the conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice, or security interest would not have a
material adverse effect on MATT or MATTF, as applicable, or on the ability of
the Parties to consummate the transactions contemplated by this Agreement.

(d) Brokers’ Fees. It does not have any liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Quepasa could become liable or
obligated.

(e) Insolvency. No insolvency proceedings of any character, including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, designating MATT or MATTF, as
applicable, as bankrupt or insolvent, are pending or, to the knowledge of MATT
or MATTF, as applicable, threatened, and MATT or MATTF, as applicable, has not
made an assignment for the benefit of creditors, nor has it taken any action
with a view to, or which would constitute the basis for, the institution of any
such insolvency proceedings.

(f) Investment Representations. MATTF represents and acknowledges the following:

(i) MATTF acknowledges it is purchasing the securities comprising the Preferred
Stock for investment and has no present intent to sell such securities, has no
need for liquidity in such investment, has made commitments to investments that
are not readily marketable which are reasonable in relation to the undersigned’s
net worth and can afford a complete loss of such investment.

(ii) MATTF is not relying on Quepasa with respect to the tax and other economic
considerations of an investment in the securities comprising the Preferred
Stock, and MATTF has relied on the advice of, or has consulted with, only
MATTF’s own advisors.

(iii) MATTF is not subscribing for the securities comprising the Preferred Stock
as a result of or subsequent to any advertisement, articles, notice or other
communication published in any newspaper, television or radio or presented at
any seminar or meeting, or any solicitation of a subscription by a person not
previously known to the undersigned in connection with investments in securities
generally.

 

7



--------------------------------------------------------------------------------



 



(iv) The representations, warranties and agreements of MATTF contained herein
shall survive the execution and delivery of this Agreement and the purchase of
the Preferred Stock.

(g) Disclaimer of Other Representations and Warranties. Neither MATT nor MATTF
shall be deemed to have made to Quepasa any representations or warranties other
than those expressly made by MATT or MATTF, as applicable, in this Section 6.

7. Closing Deliveries. Simultaneously with the execution and delivery of this
Agreement, the Parties are delivering the following documents:

(a) Quepasa. Quepasa is delivering to MATTF:



  (i)  
An original stock certificate evidencing the Preferred Stock;



  (ii)  
The Certificate of Designation filed with and certified by the Secretary of
State of the State of Nevada; and



  (iii)  
An original executed Registration Rights Agreement.

(b) MATTF. MATTF is delivering to Quepasa an original executed Registration
Rights Agreement.

8. Additional Documents. The Parties agree to execute and delivery such
additional instruments as may be reasonably required by another Party, in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the Parties hereunder.

9. Entire Agreement. This Agreement sets forth the entire understanding of the
Parties with respect to its subject matter, merges and supersedes any prior or
contemporaneous understandings with respect to its subject matter, and shall not
be modified or terminated except by a written instrument executed by Quepasa and
MATT and/or MATTF (to extent such Party is effected by such amendment).

10. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court or tribunal of competent jurisdiction, the remainder
of this Agreement shall not be affected by such judgment, and such provision
shall be carried out as nearly as possible according to its original terms and
intent to eliminate such invalidity or unenforceability.

11. Successors and Assigns. This Agreement shall inure to the benefit of, be
binding on and be enforceable by, the parties and their respective successors
and assigns.

 

8



--------------------------------------------------------------------------------



 



12. Communications. All notices, consents and other communications given under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand or by FedEx or a similar overnight courier to,
(b) five days after being deposited in any United States post office enclosed in
a postage prepaid registered or certified envelope addressed to, or (c) when
successfully transmitted by fax (with a confirming copy of such communication to
be sent as provided in (a) or (b) above) to, the party for whom intended, at the
address or fax number for such party set forth below, or to such other address
or fax number as may be furnished by such party by notice in the manner provided
herein; provided, however, that any notice of change of address or fax number
shall be effective only on receipt.

     
If to Quepasa:
  If to MATT:      
 
  Mexicans & Americans
Quepasa Corporation
  Trading Together, Inc.
224 Datura Street, Suite 1100
  7550 IH 10 West, Suite 630
West Palm Beach, FL 33401
  San Antonio, TX 78229
Attention: Attn: Michael D. Matte
  Attn: Andres Gonzalez Saravia      
 
  If to MATTF:      
 
  Mexicans & Americans Thinking Together Foundation, Inc.
 
  329 Old Guilbeau Street
 
  San Antonio, TX 78204
 
  Attn: Andres Gonzalez Saravia

13. Construction; Counterparts. The headings contained in this Agreement are for
convenience only and shall in no way restrict or otherwise affect the
construction of the provisions hereof. References in this Agreement to Sections
are to the sections of this Agreement. This Agreement may be executed in
multiple counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

14. Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

15. Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles; provided that matters of
corporate law shall be governed by the laws of the State of Nevada applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.

[Signatures on Next Page]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

QUEPASA CORPORATION

By:
                                                                             
Name:                                                                         
Title:                                                                          


MEXICANS & AMERICANS
TRADING TOGETHER, INC.

By:
                                                                             
Name:                                                                         
Title:                                                                          


MEXICANS & AMERICANS THINKING
TOGETHER FOUNDATION, INC.

By:
                                                                             
Name:                                                                         
Title:                                                                          


 

10



--------------------------------------------------------------------------------



 



EXHIBIT A

CERTIFICATE OF DESIGNATION

 

11



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM REGISTRATION RIGHTS AGREEMENT

 

12